Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on July 29, 2021. Claims 1, 4-6, 8-10, 13-15, 17, 19, 22-23, and 25-30 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-final rejection of the last Office Action is persuasive, and the Non-final rejection is withdrawn. Dependency errors in new claims 29-30 have be corrected in the form of an examiner’s amendment below.

Examiner's Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
method 

30. (Currently Amended)  The method 

Allowable Subject Matter
5.	Claims 1, 4-6, 8-10, 13-15, 17, 19, 22-23, and 25-30 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

6.	The closest prior art of record is Abari et al., U.S. Patent Application Publication No. US 2019/0197798, in view of Gabay et al., U.S. Patent Application Publication No 2014/0074345, hereinafter referred to as Abari and Gabay, respectively.

7.	Regarding independent claim 1, Gabay discloses a method for monitoring a fleet of self-driving vehicles, comprising: autonomously navigating a self-driving vehicle in an environment; collecting current state information using at least one sensor of the self- driving vehicle.



9.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

comparing the current state information with reference data, wherein the reference data is based on previously-acquired state information; based on the comparing, determining whether outlier data exists within the current state information; and in response to determining that outlier data does not exist within the current state information, updating the reference data based on the current state information; otherwise in response to determining that outlier data does exist: determining at least one of a type or a severity of the outlier data; associating the determined at least one of type or severity of the outlier data to an escalation level, wherein the escalation level is associated with one or more user roles; identifying one or more user devices associated with the user roles; generating an alert based on the outlier data; and transmitting a notification to the one or more user devices based on the alert.

10.	Claims 4-6, 8-9, and 25-26 depend from claim 1 and are therefore allowable.

11.	Regarding independent claim 10, Gabay discloses a system for monitoring a fleet of self-driving vehicles, comprising: one or more self-driving vehicles each having at least one sensor for collecting current state information; a fleet-management system in communication with the one or more self- driving vehicles; one or more user devices in communication with the fleet-management system; and a non-transient computer-readable media for storing reference data in 

12.	Gabay teaches generating an alert based on the outlier data.

13.	Regarding independent claim 10, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

wherein the fleet-management system is configured to: receive the reference data from the non-transient computer-readable media, wherein the reference data is based on previously-acquired state information;4Appl. No. 16/253,308Amendment dated July 29, 2021Reply to Notice of Non-Compliant Amendment of July 20, 2021 receive the current state information from a self-driving vehicle of the one or more self-driving vehicles; compare the current state information with the reference data; based on the comparing, determine whether outlier data exists in the current state information; and in response to determining that no outlier data exists in the current state information, updating the reference data based on the current state information; otherwise in response to determining that outlier data does exist: determine at least one of a type or a severity of the outlier data; associate the determined at least one of type or severity of the outlier data to an escalation level, wherein the escalation level is associated with one or more user roles; identify one or more user devices associated with user roles; generate an alert based on the outlier data; and transmit a notification to the one or more user devices based on the alert.

14.	Claims 13-15, 17, and 27-28 depend from claim 10 and are therefore allowable.

15.	Regarding independent claim 19, Gabay discloses a method for monitoring a fleet of self-driving vehicles, comprising: transmitting a respective mission to at least one self-driving vehicle of the fleet using a fleet-management system; executing the respective mission by autonomously navigating the at least one self-driving vehicle according to the respective mission; collecting current state information from the at least one self-driving vehicle based on the executing the respective mission; determining current fleet-performance metric information based on the current state information.

16.	Gabay teaches generating an alert based on the outlier data.

17.	Regarding independent claim 19, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

comparing the current fleet-performance metric information with reference data, wherein the reference data is based on previously-acquired state information; based on the comparing, determining whether outlier data exists in the current fleet-performance metric information; in response to determining that no outlier data exists in the current fleet-performance metric information, updating the reference data based on current fleet-performance metric information; otherwise in response to determining that outlier data exists: determining at least one of a type or a severity of the outlier data; associating the at least one of type or severity of the outlier data to an escalation level, wherein the escalation level is associated with one or more user roles; identifying one or more user devices associated with user roles; and generating an alert based on the outlier data; and 7Appl. No. 16/253,308 Amendment dated July 29, 2021 Reply to Notice of Non-Compliant Amendment of July 20, 2021 transmitting a notification to the one or more user device based on the alert.

18.	Claims 22-23 and 29-30 depend from claim 19 and are therefore allowable.

19.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665